Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Election/Restrictions
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, 26-28, 53-54 (in part), drawn to a genetically engineered cell line comprising a plurality of cells transformed with at least one polynucleotide encoding a polypeptide wherein the expressed polypeptide transports an Omega-3 fatty acid across the cell membrane.
Group II, claim(s) 13-25, drawn to a method of generating a genetically engineered cell line of claim 1.
III, claim(s) 29-36 and claims 53-54 (in part), drawn to a conditioned media possessing the biological property of being neuroprotective wherein the conditioned media is characterized by being the product of culturing a plurality of genetically engineered cells of claim 1 in a media to secrete neuroprotective factors.
Group IV, claim(s) 37-52, drawn to methods of treating a subject afflicted with a neurological disease, reducing or ameliorating symptoms/pathogenesis associated with a neurological disease, delaying the onset and/or progression of a neurological disease, promoting neuronal recovery and restoration of function, comprising administering to the subject the composition of claim 26.
	
4.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a genetically engineered cell line comprising a plurality of cells transformed with at least one polynucleotide encoding a polypeptide wherein the expressed polypeptide transports an Omega-3 fatty acid across the cell membrane, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Rice et al. (Nat. Commun. 2015, published Mar 4, 2015; 6:6228, as in IDS).  As found in the International Search Report, the Invention of the Group I was found to have no special technical feature that defined the contribution over nd col., last paragraph to p. 7, 1st col., 1st paragraph; Nat. Commun. 2015, published Mar 4, 2015; 6:6228, as in IDS). Rice et al.  teach ARPE-19 cells transfected with and overexpressing AdipoR1 (adiponectin receptor 1), which meets the limitation recited in claim 1 because ARPE-19 cells transfected with and overexpressing AdipoR1 are cells transformed with at least one polynucleotide encoding a polypeptide (i.e. AdipoR1) that transports an Omega-3 fatty acid (i.e. comprising DHA and EPA) across the cell membrane. Therefore, claim 1 is anticipated by Rice et al.. Since the 1st claimed invention has no special technical feature, it cannot share a special technical feature with the other claimed inventions. Thus, Applicant’s inventions do not contribute a special technical feature when view over the prior art, they do not have a single inventive concept and so lack unity of invention.
Groups I-IV lack unity of invention because the groups do not share the same or corresponding technical feature. Group I is directed to a technical feature of a genetically engineered cell line comprising cells transformed with at least one polynucleotide encoding a polypeptide that transports an Omega-3 fatty acid across the cell membrane. Group II is directed to a technical feature of a method of generating a genetically engineered cell line. Group III is directed to a technical feature of a conditioned media possessing the biological property of being neuroprotective. Group IV is directed to a technical feature of methods of treating a neurological disease, reducing or ameliorating symptoms/pathogenesis associated with a neurological disease, delaying the onset and/or progression of a neurological disease, promoting neuronal recovery and restoration of function. Therefore, the above Inventions do not 

Species Election
5.	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A. Sequences of polynucleotides: SED ID NOs: 1-2 recited in claims 4-5 and 18-19.
B. Sequences of polypeptides: SED ID NOs: 3-7 recited in claims 10-11 and 21-22.
C. polypeptides: A) adiponectin receptor 1, B) membrane-type Frizzled related protein and C) a combination thereof recited in claim 9 and 20.
D. cells: A) skin fibroblasts/cells isolated from skin, B) adipose tissue stem cells/cells isolated from adipose tissue, C) primary retinal pigment epithelial cells/cells isolated from ocular tissue, D) human adult stem cells, E) transdifferentiated neuronal 
E. neuroprotective factors: A) cytokine, B) lipid mediator, C) exosome and E) a combination thereof recited in claims 31-34.
F. diseases: A) Alzheimer's disease, B) epilepsy, C) Parkinson's disease, D) stroke, E) Huntington's disease, F) traumatic brain injury, G) spinal cord injury, H) Amyotrophic lateral sclerosis, and I) age- related macular degeneration recited in claims 37-41 and 47-50.
 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

6.	The claims are deemed to correspond to the species listed above in the following manner:

i. If any group from Groups I-IV is elected, Applicant is required under PCT Rule 13.2 to elect a single disclosed molecular embodiment of SEQ ID NO: for polynucleotide 
	ii. If any group from Groups I-IV is elected, Applicant is required under PCT Rule 13.2 to further elect a single disclosed species of cells set forth above and as recited in claims 7-8 and 24-25 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
iii. If Group III is elected, Applicant is required under PCT Rule 13.2 to elect a single disclosed species of neuroprotective factors set forth above and as recited in claims 31-34 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
iv. If Group IV is elected, Applicant is required under PCT Rule 13.2 to elect a single disclosed species of disease set forth above and as recited in claims claims 37-41 and 47-50 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
The following claim(s) are generic: claims 1, 13, 26, 29, 37-41 and 53.

7.	The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: These species lack unity of invention because these species do not share the same or corresponding technical feature. The technical features of these species are different because: 

ii. for cells, each specific species differs with respect to its biological characteristics and properties. Consequently the responses to different biomolecules are also different in these different types of cells; and 
iii. for diseases, the etiology and potential molecular mechanisms underlying these pathological conditions are different. The pathology and etiology of the recited diseases are very different from each other. The patient populations in each disease are also different.  The health status, the medication, the diagnosis, and the physiological condition are very different from each other. It requires different diagnoses, equipment, steps and treatments for these different groups of patients. 
Therefore, these species do not share a common corresponding technical feature; and thus lack unity of invention.

8.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.



10.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Chang-Yu Wang
July 31, 2021



/CHANG-YU WANG/Primary Examiner, Art Unit 1649